NIX, Judge.
Plaintiff in Error, Harrison Titsworth, hereinafter referred to as defendant, was charged in the District Court of Coal County by information with the crime of First Degree Manslaughter. He was tried by a jury, found guilty of the lesser offense of Second Degree Manslaughter, and sentenced to Two Years in Oklahoma State Penitentiary.
From that judgment and sentence he has filed his timely appeal in this Court on September 30, 1964. In accordance with Rule 6 of this Court, 22 O.S.A. c. 18, Appendix, defense counsel had thirty days in which to file a brief, To date, none has been filed, nor any extension' of time requested. (No argument was presented on day of Oral Argument, January 20, 1965, and the cause was submitted on the record.)
As this Court has held in two recent cases, Fields v. State, Okl.Cr., 397 P.2d 914, handed down December 30, 1964; and Fields v. State, Okl.Cr., 401 P.2d 202, handed down January 27, 1965; filed by same defense counsel:
“Where defendant appeals from a judgment of conviction, and no briefs are filed or argument presented, this Court will examine the evidence to ascertain if it supports the verdict; and examine the information; instructions excepted to; and the judgment; and if no fundamental error is apparent, the judgment will be affirmed.”
This has been done. The evidence is sufficient, and we find no error worthy of reversal. The judgment and sentence of the trial court is hereby affirmed.
BUSSEY, P. J., and BRETT, J., concur.